  Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 1 of 6 PageID #:225




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MICHAEL SEIDLER and WILL BINNS,                     )
Individually and on Behalf of All Others            )
Similarly Situated,                                 )
                                                    )
                               Plaintiffs,          )
                                                    )
                                                    )         Case No. 1:19-cv-00813
       v.                                                     Honorable Edmond E. Chang
                                                    )
UNITED MAINTENANCE COMPANY, INC.,                   )
                                                    )
                               Defendant.           )
                                                    )




                        ORDER GRANTING FINAL APPROVAL OF
                               CLASS SETTLEMENT

            On November 4, 2019, this Court granted preliminary approval of the Parties’

  Class Action Settlement and Release and supporting documents [Dkt. No. 43] in this

  class action brought by Plaintiffs MICHAEL SIEDLER and WILL BINNS (“Class

  Representatives”), on behalf of themselves and all others allegedly similarly situated,

  against Defendant UNITED MAINTENANCE COMPANY, INC. (“Defendant”). A

  Fairness Hearing was held on January 8, 2020, at which time all interested persons were

  given a full opportunity to state any objections to the parties’ Settlement Agreement. The

  Court has considered Plaintiffs’ UNOPPOSED MOTION AND MEMORANDUM OF

  LAW IN SUPPORT OF FINAL APPROVAL OF CLASS ACTION SETTLEMENT and

  supporting documents (Dkt. No. 44), and hereby finds and orders as follows:
Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 2 of 6 PageID #:226




1. Unless otherwise defined herein, all terms used in this Final Approval Order will have

the same meaning as defined in the parties ’Settlement Agreement and Release

(“Settlement Agreement”).

2. The Court finds that, for settlement purposes only, the Settlement Class Members are

similarly situated and meet the requirements for class certification under Fed.R.Civ.P. 23

and as a collective action under 29 U.S.C. § 216(b). This Court has jurisdiction over the

subject matter of this action pursuant to 28 U.S.C. §§ 1331, 1332, and 1367, including

jurisdiction over all members of the two classes preliminarily certified by this Court in its

July 28, 2016 Order. Pursuant to the July 28, 2016 Order, as amended by its August 17,

2016 Order, the Court preliminarily approved the Settlement Agreement, which defined

the Rule 23 Class and Settlement Class Members as:

       All individuals who worked as janitors or window washers or similarly titled
       positions for Defendant at the O’Hare International Airport location, at any time
       from July 12, 2016 through November 5, 2019, the date of preliminary approval
       of the class action settlement.

The FLSA Class carries the same definition as the Rule 23 Class under the Settlement

Agreement. The “Settlement Class” consists of all Settlement Class Members who failed

to opt out of the Settlement Agreement. “Settlement Participants” shall refer to those

Settlement Class Members who do not properly opt out of the Settlement Class. The

period July 12, 2016 through November 4, 2019 shall also be referred to herein as the

“Class Period.”

3. The Court finds that the Notice of Proposed Settlement of Class Action Lawsuit

(“Class Notice”) and related materials (collectively, “Notice Packet”) that were sent to all

Settlement Class Members via First Class Mail and also provided to Settlement Class

Members who are current employees by delivery with their paychecks adequately
Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 3 of 6 PageID #:227




informed the Settlement Class Members of the terms of the Settlement Agreement, their

estimated recovery if the Settlement was approved, the process available to them to

obtain monetary relief, their right to request exclusion from the Class and pursue their

own remedies, and their opportunity to file written objections and appear and be heard at

the Final Approval Hearing. The Notice Packet also adequately informed the Settlement

Class Members of the Settlement Administrator, Analytics LLC (“Settlement

Administrator”), and of the Class Period, and informed the Settlement Class Members of

the contact information for Class Counsel. Thus, the Court finds that the Notice Packet

provided to the Class provided the best notice practicable under the circumstances, met

the requirements of due process and otherwise satisfied the requirements of Fed. R. Civ.

P. Rule 23(e)(l)(B) and 29 U.S.C. §216(b).

4. The Court finds that the Settlement Agreement is fair, reasonable and adequate, is in

the best interests of the Class Members, and is the result of arm’s length negotiations

between experienced attorneys who are familiar with class action litigation in general and

with the legal and factual issues in this case in particular, and, therefore, meets the

requirements for final approval. The Court finds that: (a) the strength of the Class

Representatives’ and Settlement Class Members’ claims weighed against Defendant’s

defenses, and the complexity, length and expense of further litigation, support approval

of the Settlement Agreement; (b) the Gross Settlement Value of Three Hundred Sixty-

Five Thousand Dollars ($365,000.00) less the amount of the Enhancement Awards,

attorney’s fees and costs, mediation costs and administration fees as set forth in the

Notice Packet is a fair, reasonable and adequate settlement of the Class Representatives’

individual claims and the claims of the Class; (c) the Settlement Agreement was reached
Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 4 of 6 PageID #:228




pursuant to arm’s-length negotiations between the parties; (d) the support for the

Settlement Agreement expressed by Class Counsel and counsel for Defendant, who have

significant experience representing parties in complex class actions, including those

involving wage and hour claims, weighs in favor of approval of the Settlement

Agreement; (e) the absence of any objections to the Settlement Agreement by Class

Members supports approval of the Settlement; and (f) the litigation has progressed to a

stage where the Court and the parties could evaluate the merits of the case, potential

damages, and the probable course of future litigation.

5. Pursuant to the terms of the Settlement Agreement, Defendant will pay an amount into

the Settlement Fund equal to the Court-approved Enhancement Awards, and Court-

approved attorneys’ fees and costs, and the total settlement payments for the Settlement

Participants, not to exceed $365,000.00, which will be paid into the Settlement

Administrator’s trust account within five business days of the entry of this Order. No

other funds shall be added to or commingled with the Settlement Fund. Costs of

Settlement Administration have been and will continue to be paid independent of the

amount of the Settlement Fund.

6. With respect to the Settlement Fund and payment of all settlement monies and

disbursements, Class Counsel and the Settlement Administrator shall comply with all of

the duties and requirements set forth in the Settlement Agreement and applicable federal,

state, and local law.

7. The Settlement Fund, including all interest or other income generated therein, shall be

custodia legis and immune from attachment, execution, assignment, hypothecation,

transfer, or similar process by any third party, including any Settlement Class Member.
Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 5 of 6 PageID #:229




8. The Enhancement Awards, as set forth in the Settlement Agreement, are approved and

shall be awarded and paid from the Settlement Fund to Michael Seidler and Will Binns in

the amount of $2,000.00 each for their efforts in securing information and evidence and

for their contributions to the benefit of the classes, according to the procedures set forth

in the Settlement Agreement.

9. The Court finds that the Settlement Administrator, Analytics Consulting, LLC, has

performed and will continue to perform its obligations pursuant to the Settlement

Agreement. Accordingly, its costs for claims administration, as provided in the

Settlement Agreement, are approved and shall be paid to the Settlement Administrator by

Defendants as provided for in the Settlement Agreement.

10. Class Counsel is awarded $138,700.00 for reasonable attorneys’ fees and costs.

Class Counsel shall receive such payments from the Settlement Fund according to the

procedures set forth in the Settlement Agreement.

11. Settlement Participants shall receive their settlement payments according to the

procedures set forth in the Settlement Agreement.

12. The Settlement Agreement shall be binding on Defendants, Class Representatives,

and all Settlement Participants.

13. The Court orders that any Settlement Participants are bound by the terms of the

Settlement Agreement, and fully releases and discharges Defendant, and all other

Releasees set forth in the Settlement Agreement, from all actions or causes of action,

whether known or unknown, that the parties agreed to release in the Settlement

Agreement.
Case: 1:19-cv-00813 Document #: 46 Filed: 01/08/20 Page 6 of 6 PageID #:230




14. The Court finds that the 509 individuals identified by the Claims Administrator, as

set forth in the Declaration of Carolyn Barazesh, are bound by the terms of the Settlement

Agreement and are entitled to participate in the monetary portion of the Settlement. The

Court finds that no Settlement Class Members have requested to be excluded from the

Settlement. Similarly, the Court finds that no Settlement Class Members have timely

filed any objections to the Settlement.

15. Neither this Order, the Settlement Agreement, nor any other documents or

information relating to the settlement of this action shall constitute, be construed to be, or

be admissible in any other proceeding as evidence: (a) of an adjudication of the merits of

the case; (b) an adjudication of any of the matters released in the Settlement Agreement;

(c) that any party has prevailed in this case; and (d) that Defendant has engaged in any

wrongdoing.

16. This Court grants final approval of the Settlement Agreement.

17. This matter is dismissed with prejudice, without any cost to any of the parties except

as provided in the Settlement Agreement. The Court retains jurisdiction for sixty (60)

days after entry of this Order solely for the purpose of implementation and enforcement

of the terms of the Settlement.

18. The Clerk is directed to enter judgment and dismiss this case with prejudice upon the

entry of this Order.

IT IS SO ORDERED.
                                                       ______________________________
Dated: January 08, 2020                                The Honorable Edmond E. Chang
                                                       United States District Court Judge
